Citation Nr: 1209095	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2009, the Board remanded this claim for further development.

In January 2010, the Board issued a decision denying the Veteran's claim for an increased rating.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a June 2011 memorandum decision, which remanded this claim for further development and readjudication in accordance with its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a rating in excess of 20 percent for his service-connected residuals of a right clavicle fracture must be remanded for further development in accordance with the Court's June 2011 decision.

In the Court's decision, it was noted that a June 2009 VA examination report upon which the Board had relied in denying the claim was ambiguous with regard to whether it was the left or right clavicle which the examiner was describing.  Specifically, although the examiner discussed the Veteran's history of a right clavicle fracture and only ordered x-rays for the right shoulder, the examiner stated in the examination findings that the abnormality was of the left clavicle, and that on examination the Veteran had a bony prominence of the left clavicle.  The examiner also reported range of motion findings that were considerably worse for the left arm than the right arm and stated that the Veteran's right shoulder was "not a claimed condition."  In the June 2011 decision, the Court observed that due to the inconsistencies in the June 2009 VA examination report, the Board had a duty to return the report for clarification.  See 38 C.F.R. § 4.2 (2011); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).   On remand, clarification should be obtained from the examiner.

In addition, the Board finds that remand for a new VA examination is warranted, as requested by the Veteran's representative in a January 2012 informal hearing presentation (IHP).  In this regard, it has been almost three years since the Veteran's right clavicle and shoulder were examined.  A new examination will ensure that the current level of severity of the Veteran's right clavicle disability is taken into account in determining the appropriate disability rating.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from 2006 and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records pertaining to his right clavicle disability dating from 2006 should be obtained and associated with the claims file.

2. The AOJ should contact the examiner who conducted the June 2009 VA examination, if possible, in order to ascertain whether the references to the left shoulder in the June 2009 VA examination report are accurate or are typographical errors and in fact references to the right shoulder. 

3. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected residuals of a right clavicle fracture.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right shoulder.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also describe the frequency, duration, and nature of any flare-ups of the Veteran's right clavicle disability. 

Finally, the examiner must describe the Veteran's functional impairment resulting from his right clavicle disability.  In this regard, as stated in the Court's June 2011 decision, it is important to assess the impact of the Veteran's right clavicle disability on his ability to work independent of the effects caused by his nonservice-degenerative disc disease of the cervical spine. A complete rationale must be provided for all opinions expressed.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


